Title: Memorandum Books, 1786
From: Jefferson, Thomas
To: 


          1786
          
            
              Jan.
              1.
              
               wagesetrennes ₶   ₶    ₶    Paid  Marc 100 +  24=  124   Sanson 60+ 12= 72   Cocher 60+ 12= 72   Saget 50+ 12= 62   Jardinier 45+ 12= 57   Cuisiniere 12= 12   la pauvre femme  21= 21   Boullié 12= 12   garçon traiteur 12= 12   315+ 129= 444 Gave James24=24153=468 
            
            
              
              Gave Etrennes to the servants of the two Introducteurs des Ambassadeurs and of the Secretaire des Introducteurs 72f.
            
            
            
              
              Pd. Goldsmith for books 28f10.
            
            
              
              Gave etrennes to the facteurs des gazettes @ 3f = 18f.
            
            
              
              3.
              
              Pd. the Ct. de Langeac a quarter’s rent 1875f.
            
            
              
              5.
              
              Pd. Bazin for Surtout de dessert & figures for Mrs. Adams 264₶–17–6.
            
            
              
              Gave Patsy 6f.
            
            
              
                Pd. Marc. Dec. 26—31. ₶    traiteur 47   hhd. expences   123– 1   washing 3–10   dress 1–10   hhd. utensils 12   postage 12–19   188–12  
            
            
              
              Pd. Gouyon horse hire 300f.
            
            
              
              9.
              
              Pd. hire of Piano forte 12f.
            
            
              Jan.
              10.
              
              Pd. chair hire at Versailles 1f4.
            
            
              
                Pd. Etrennes at do. as follows₶ Ct. de Vergennes’ valet de chambre96      his Suisse24      his livery men24Mr. Reyneval’s porter24 Salle des Ambassadeurs.  Suisse 24   Coffeemen   48   240  
            
            
              
              12.
              
              Pd. Madme. Mayard for ruffles 84f.
            
            
              
              Acceptd. Houdon’s bill in favr. of Dr. Franklin & assigned to  for 2400f at 30. days sight on account of the state of Virginia.
            
            
              
              13.
              
              Gave Patsy 3f.
            
            
              
              15.
              
              Pd. Genen the taylor 376f garçon 3f.
            
            
            
              
              16.
              
              Recd. of Mr. Grand for the state of Virginia 5000f as lent by that state to the U. S. for my salary &c.
            
            
              
              17.
              
               Paid Marc.   ₶      kitchen expences. Jan.  1.—8432–16   9—1571–15   other houshold exp. 1—8154–14   9—1532–15   postage 1—812–10   9—152   kitchen furniture 70–3   houshold utensils 18–3   wine 34–  Patsy 10–10   dress 8–13   washing 55–11   903–10     Pd. do. for  Groscher. serrurier   Rouçonnier. serrurier   Guyot. kitchen linen   Chapsah. kitchen furniture   water dishes   Gueraud. house taxes for 1785.     175–11   22–  562–2   927–4   84–  600–  3274–7  
            
            
              
              Repaid Colo. Franks things bot. in Engld. 10f.
            
            
              
              18.
              
              Pd. postage 261f9.
            
            
              
              19.
              
              Pd. for 2. pr. gloves 8f8.
            
            
              
              Pd. for buttons 34f.
            
            
              
              20.
              
              Pd. for buttons 67f—pd. Goldsmith for books 12f12—pd. at Opera 11f10.
            
            
              
              21.
              
              Pd. for buttons 6f—pd. Goldsmith for books 18f.
            
            
              
              22.
              
              Pd. Cabaret stationary 19f—bookbinding 9f4.
            
            
              Jan.
              23.
              
              Paid for seeing the hydraulic cord de Vera 3f.
            
            
            
              
              24.
              
              Accepted Houdon’s bill of exch. in favor of Dr. Franklin & assigned to Preye & Jordis for 3600₶ at 30. days sight, for state of Virginia.
            
            
              
              Accepted Jos. Johnson’s bill of exchange in favor of J. Edwards assigned to Laurent for 710₶. dated Nov. 18. 1785. & paiable at one month after date. Note this was to pay S. Henley for the books of his which I bought of the Revd. Jas. Madison.
            
            
              
                Pd. Marc. Jan. 16.—22. ₶    kitchen expences   191–11   houshd. exp. 102–18   dress 13– 3   Patsy 46–  postage 15–19   369– 3  
            
            
              
              25.
              
              Pd. for crayons for F. Hopkinson 41f16—Goldsmith books 4f16.
            
            
              
              26.
              
              Pd. Goldsmith books 26f6—do. do. for F. Hopkinson 5f4.
            
            
              
              28.
              
              Pd. do. books 1f10—pd. at Italian comedy 7f10.
            
            
              
              29.
              
              Gave Patsy 3f.
            
            
              
              30.
              
              Pd. Goldsmith books 1f16.
            
            
              
              31.
              
              Gave in Charity at Versailles 12f.
            
            
              Feb.
              1.
              
              Pd. Goldsmith books 18f—pd. Gouyon horse hire 300f.
            
            
              
              2.
              
               Pd. Marc servts. wages viz.  Marc 100  Sanson 60  Cocher 60  Saget 50  Cuisiniere    48  Jardinier 45  charity 9  372.  
            
            
              
              Recd. from Mr. Grand for state of Virginia 4000f as lent by the fund of that state to the U. S. for my salary &c.
            
            
            
              
               Pd. Marc. Jan. 23—30 hhd. exp. 118–17   kitchen exp. (25) 140– 3   kitchen utensils 23– 4   trifles 4–16–6   postage 9–19   clothes to James 7–16   given to Ezra Bates   48–  352–15–6  
            
            
              
                 ₶   Pd. Marc packages for plans of buildings for Virginia 5–11   package & portage to l’Orient of Encyclopedie for F. Hopkinson & Dr. Franklin 39–4   Glazier’s account 55–18   Lachy. fixing stoves &c. 88–6   Combeaux. balance James’s apprenticeshp.  150–0   Arthur. paper hangings for hotel. 174–16   Henley’s bill of excha. (See Jan. 24.) 710–0   account for marble slab 66–0   for hotel de Jabac. toile de Jouy 250–0   1539–15  
            
            
              
              Pd. at Concert spirituel 6f.
            
            
              
              3.
              
                Pd. Goldsmith  for 14. 15. 16th. livraisons  for F. Hopkinson  71f10.   Pd. do. for do. for Dr. Franklin 71f10.  
            
            
              
              Pd. do. for Encyclopedie ancienne for myself 380f 39. vols. 4to.
            
            
              
              Pd. do. for other books & maps 27f3.
            
            
            
              
              Gave Patsy 3f.—pd. at French comedy 6f.
            
            
              
              6.
              
              Gave in charity 24f.
            
            
              
              Pd. Goldsmith for Encyclopedie ancienne 39. vols. 8vo. 260f.
            
            
              
              Pd. on admission to the Salon des echecs 96f. coach hire 3f.
            
            
              
              10.
              
              Pd. hire of Piano forte 12f—gave Patsy 3f.
            
            
              
              11.
              
                Pd. Marc. Jan. 31.—Feb. 5. ₶   postage 20– 5   Patsy 3–10   hhd. exp. 80–  kitchen exp. (20)   172–15   1. month’s bread 42–11–6   servts. diet 38– 5   357– 6–6 do. for a picture frame36 do. for visiting cards21 414– 6–6 
            
            
              
              12.
              
              Pd. Hoffman subscription for the Journal des arts 36f.
            
            
              
              13.
              
              Pd. Goldsmith books 7f4.
            
            
              
              15.
              
              Lent Ledyard 48f.
            
            
              
              16.
              
              Pd. Cabaret stationary 14f14—do. bookbinding 125f4.
            
            
              
              Pd. Goldsmith books 28f12.
            
            
              
              17.
              
              Pd. for a clock 240f.
            
            
              
              18.
              
              Gave Patsy 4f4.
            
            
              Feb.
              19.
              
               Pd. Marc. Feb. 6—13. 1786. washing 4–15   dress 13–10   postage 6–2   trifles 2–11   wine 16–  hhd. exp. 102–7   kitchen exp. (15)  205–1   350–6   painter’s acct. 32–14  
            
            
              
              20.
              
              Recd. of M. de la Fayette to be pd. to Ledyard on acct. of Empress of Russia 600f.
            
            
              
              21.
              
              Pd. Ledyard as above 600f.
            
            
              
              Pd. Goldsmith the 17th. livraison of the Encyclopedie 36f10.
            
            
              
              Pd. do. other books 1f16.
            
            
              
              Ordered Mr. Grand to pay Houdon’s bill accepted ante Jan. 12. on acct. of the state of Virginia.
            
            
              
              24.
              
              Pd. Goldsmith for books 40f4—gave Patsy 3f.
            
            
              
              25.
              
              Pd. for buttons 12f.
            
            
              
              27.
              
              Pd. for 4. pr. shoes for Miss Adams 24f.
            
            
              
              Recd. from Mr. Grand for state of Virginia 5000f as lent by the fund of that state to the U. S. for my salary &c.
            
            
              
                Pd. Marc Feb. 13.—19. viz. ₶   Kitchen exp. (25)  169–5   hhd. exp. 138–3   postage 12–18   houshold utensils 8–6   kitchen utensils 28–  Serrurier’s acct. 27–13   384–5  
            
            
              
              Pd. at Masquerade 12f6.
            
            
              
              28.
              
              Pd. Goldsmith for books 3f.
            
            
            
              Mar.
              1.
              
               Pd. Marc. for Feb. 20—26. ₶Kitchen expences (9)196– 2hhd. exp. 93–19hhd. utensils 9– 1washing 7–11postage 19–10 326–3 Servants.  Marc 100– 0   Sanson 120– 0     Cocher 60   Saget 50   la Cuisiniere  48   le Jardiner 45   charity 9  432–0  do. Gouyon for horse hire  300 1058–3 
            
            
              
              Pd. at Panthemont by the hands of Marc 1000f.
            
            
              
              Gave Etrennes to Espagnol 12f.
            
            
              
              Pd. Goldsmith for copies of the Encyclopedie methodique as follows.
            
            
              
                ₶       17th. livraison  for Doctr. Franklin 36–10   do. for F. Hopkinson 36–10   do. for James Madison (Orange)    36–10 17. first livraisons for Colo. Monroe439–1017. first livraisons for Doctr. Currie439–10988–10 
            
            
              
              3.
              
              Gave Patsy 15f.
            
            
              
              4.
              
              Ordered Mr. Grand to pay Houdon’s bill of 3600f drawn Oct. 24. & accepted ante Jan. 24.
            
            
              
              Pd. postage 126f18.
            
            
              
              Pd. Colo. Humphreys for sundries bot. for me in England 190f.
            
            
              
              Lent Mazzei 300f.
            
            
              
              Pd. hire of a Cabriolet to Calais 72f.
            
            
              
              5.
              
              Recd. of Mr. Grand for the U. S. 2000f.
            
            
              
              Pd. for 6. caps, 6 stocks, & 6 hdkchfs. 170f.
            
            
              
              Pd. for lace, & cambrick for Mrs. Adams 284₶.
            
            
            
              
               Pd. Marc. from Feb. 27.—March 5. Kitchen exp. (22)  268–12–6   hhd. exp. 160  hhd. utensils 21–16   postage 11– 4   461–12–6  
            
            
              
              Pd. Petit travellg. exp. to wit for straps, saddle furniture &c. 63₶–12.
            
            
              
              Pd. Marc on account for houshold exp. in my absence 750₶.
            
            
              
              Pd. in part for post horses 19f10.
            
            
              
              Cash on hand 48 Louis, 14 guineas + 16f4 silver.
            
            
              
              Petit deposits in my hands 10. Louis.
            
            
              
              6.
              
              Pd. Petit for post horses & expences on the road for Col. Smith and myself 6. Louis. (Note set out for London this morning.
            
            
              
              Pd. at Chantilly 12f.
            
            
              
              7.
              
                Pd. Petit  for expences as before, at Breteuil 24f.   Pd. do. for do. at Breteuil 9. Louis.  
            
            
              
              Expences at Abbéville 1f4.
            
            
              
              8.
              
              Pd. Petit at Montreuil for expences as before 5. Louis.
            
            
              
              Pd. do. at Calais for do. 24f.
            
            
              
              10.
              
              Pd. entertt. at Calais 75f—pd. portage, passport &c. 18f servts. 1f4.
            
            
              
              11.
              
              Pd. Colo. Smith insurance a Louis.
            
            
              
              Arrived in London.
            
            
              
                          Sterling money
            
            
              Mar.
              12.
              
              Pd. for a hat 21/.
            
            
              
              13.
              
              Pd. at Drury lane 12/.
            
            
              
              14.
              
              Pd. for a watchchain 14/ watermen 1/ coffee h. 1/6 cork soals 1/.
            
            
            
              
              16.
              
              Returned Petit his 10. Louis.
            
            
              
              17.
              
              Pd. for medecine 42/.
            
            
              
              Pd. porters at St. James on my being presented 42/.
            
            
              
              18.
              
              Pd. for gloves 7/6.
            
            
              
              Drew bill on Mr. Grand in favr. Lewis Teissier for 2400f for which I received £96–13–6 on acct. of U. S.
            
            
              
              Pd. Dr. Bancroft for map 15/—Faden for maps 20/6.
            
            
              
              Pd. at Opera 10/6.
            
            
              
              20.
              
              Pd. for walkg. stick 8/—map 2/.
            
            
              
              21.
              
              Pd. for 6. pr. cotton stockings 30/—knives 10/6.
            
            
              
              Pd. Ramsden for thermometer 24/ protractor 5/ globe 9/.
            
            
              
              Pd. Dollond for a telescope £10–10—solar microscope £5–16–6.
            
            
              
              Pd. for boots 25/—for seeing the learned pig 1/.
            
            
            
              
              Pd. for a book 3/—for copies 1/ for pr. pocket pistols £4–10.
            
            
              
              Pd. dinner at Dolly’s 6/.
            
            
              
              22.
              
              Pd. seeing castle at Windsor 5/ dinner &c. 11/.
            
            
              
              Pd. for carriage & horses to & from do. &c. £2–13–10. in part.
            
            
              
              23.
              
              Advanced to John 10/8—gave servt. at Stewart’s 2/.
            
            
              
              Pd. at the Pantheon 4/6.
            
            
              
              Repd. Dr. Lyons for a book 31/6.
            
            
              
              24.
              
              Pd. for bootgarters 2/—a seal 5/—powder flask 4/.
            
            
              
              Pd. Dollond for a hydrometer 31/6—coach hire 1/.
            
            
              
              Pd. for a fish knife 17/—pd. for dinner 3/.
            
            
              
              25.
              
              Pd. for a sealing candlestick 10/—for 4. screens 24/.
            
            
              
              Pd. for a pocket book 8/6—for do. for Patsy 21/.
            
            
              
              Pd. for a sealing candlestick 2/6—coach hire 1/6.
            
            
              
              26.
              
              Pd. for 5¼ yds. calico @ 3/8 per yd. 19/3.
            
            
              
              Pd. Thomson for a seal £3–7.
            
            
              
              27.
              
              Pd. for a plated reading lamp 31/6.
            
            
            
              
              Pd. for a camp theodolite £4–4—a ring dial 14/.
            
            
              
              Pd. for circular draw pen 4/6—pr. spurs 28/—2 whips 40/.
            
            
              
              Pd. for dinner at London tavern 14/6.
            
            
              
              28.
              
              Pd. Faden for maps £3–5–6.
            
            
              
                Pd.  for a calico gown for A. S. Jefferson 36/6.   for muslin do. for do. 4½ yds. £3–12.  
            
            
              
              Pd. for quilting, calicoes & muslin as a present to Mrs. Lewis £8–8.
            
            
              
              Pd. John expences of breakfasting, fuel &c. 28/10.coach & horse hire to Windsor (exclus. of 10/8 &c. ante) 33/4.sundry trifles clothing 3/.
            
            
              
              Pd. 2. weeks hire of a pr. chariot horses £6–6.
            
            
              
              Pd. coachman for same time 21/.
            
            
              
              29.
              
              Pd. Crook a fortnight’s hire of carriage £3–3.
            
            
              
              Pd. Dollond for pocket dividers drawpen &c. silver £2–2.
            
            
              
              30.
              
              Pd. for two lamps & balance of the former £4.
            
            
              
              Pd. for pr. pistols silvermounted £1–18—map 6/6.
            
            
              
              31.
              
              Pd. for a razor 5/6—for shoes & slippers 18/.
            
            
              
              Pd. postillion at Barnet 1/6.
            
            
              Apr.
              1.
              
              Recd. of Lewis Teissier 105£ sterl. & drew bill on Mr. Grand for 2606₶–18.
            
            
              
              Settled my acct. with Welch surviving partner of Carey, Morey & Welch & signed acct. for £128–13–4.
            
            
            
              
              Pd. for a map 5/—for chessmen 18/—watch key 36/.
            
            
              
              Pd. for 3. travelling trunks £10–15–6—bridle & stirrups £4–19.
            
            
              
              2.
              
              Pd. for repairing chessmen 10/.—a doz. ivory leaves 12/.
            
            
              
              Pd. for lodging on account £10.
            
            
              
              Gave servants at Chiswick (D. of Devonshire’s) 4/6.
            
            
              
              Gave postilion at Richmd. 3/.
            
            
              
              Gave servts. at Twickenham, Pope’s garden 2/.
            
            
              
              Gave servts. at Hampton court 4/6—do. at Esher place 6/.
            
            
              
              Paid postillion at Cobham 24/6—gave servts. at Paynshill 7/.
            
            
              
              Paid post horses at Cobham 7/6—postilion at Weybridge 2/.
            
            
              
              Borrowed of Colo. Smith 52/6.
            
            
              
              3.
              
              Pd. entertt. at Weybridge & post hire £2–2.
            
            
              
              Gave servts. at Woburn farm 6/6—postilion at Twickenham 3/.
            
            
              
              Pd. post hire at London 18/6—repd. John for turnpikes 16/.
            
            
              
              Pd. a turnpike 1/—advanced to John 5/.
            
            
            
              
              4.
              
              Pd. Dollond for instruments £2–18.
            
            
              
              Pd. Robinson for a chest of tools £11–3. for other things £3–19–6.
            
            
              
              Pd. coachman 5/—postilion at Twickenham 2/.
            
            
              
              Pd. at Woburn farm (Ld. Loughborouh’s) to postiln. 18/ servants 3/6.
            
            
              
              Sunning hill. pd. postillion 18/6.
            
            
              
              Caversham. (Mr. Marsac’s) gave servts. 3/6.
            
            
              
              Reading. postilion 29/6—turnpikes 13/6.
            
            
              
              5.
              
              At do. entertt. 26/1 servts. 3/ horses to Wallingford 23/ turnpikes 7/6.
            
            
              
              Wallingford. postilion 2/—horses to Thame 22/7.
            
            
              
              Thame. postillion 2/.
            
            
              
              Wotton. (Marquis of Buckingham’s) servants 3/.
            
            
              
              Buckingham. guide 7/6—postillions 55/.
            
            
              
              6.
              
              At do. pd. entt. 22/1—horses to Banbury 23/ do. for servt. to Bicester 10/6.
            
            
              
              At do. servts. 3/—gave John for expences 21/ books.
            
            
              
              Stowe (Marquis of Buckingham’s) servants 8/.
            
            
              
              Buckingham. pd. for books 9/.
            
            
            
              
              6.
              
              Banbury. postilion 4/.
            
            
              
              Kineton. postilion 3/6—horses to Stratford upon Avon 10/.
            
            
              
              Stratford upon Avon. postilion 3/.
            
            
              
                Do.  seeing house where Shakespeare was born 1/.   seeing his tombstone 1/—entt. 4/2—servts. 2/ horses to Hockley 12/.  
            
            
              
              7.
              
              Do. breakfast 1/6—servts. 1/.
            
            
              
              Hockley. postilion 2/6—horses to Birmingham 10/.
            
            
              
              Birmingham. postilln. & turnpikes 3/ books 9/—candlestick 15/.
            
            
              
              Do. hairdresser 1/6—servt. 1/—entt. 13/8—servts. 1/6.
            
            
              
              Leasowes (Shenstone’s. now Horne’s) servts. 5/.
            
            
              
              Stourbridge. horses from Birmingham 15/. postiln. & turnpikes 4/6.
            
            
              
              8.
              
              Do. entt. 6/6—horses to Bromsgrove 12/6—servts. 3/.
            
            
              
              Hagley (Ld. Westcot’s) servts. 5/—entt. in the village 2/6.
            
            
            
              
              Bromsgrove. postiln. & turnp. 2/6—horses to Worcester 13/6.
            
            
              
              Worcester. postiln. & turnp. 3/—entt. 9/9—horses to Winchcomb 16/ servt. 1/6.
            
            
              
              Winchcomb. postiln. & turnp. 3/6—horses to Moreton 14/.
            
            
              
              Moreton. postiln. & turnp. 3/—entt. 2/.
            
            
              
              Eynston. horses from Moreton, postiln. & turnp. 16/. horses to Woodstock 7/.
            
            
              
              Woodstock. postillion & turnp. 3/.
            
            
              
              9.
              
              Received of Mr. Adams £9–9 in part towards preceding expences from our leaving London Apr. 4. which are joint.
            
            
              
              Blenheim (D. of Marlborough’s) servts. 7/.
            
            
              
              Woodstock. entt. 7/—horses to Oxford 8/—servts. 3/.
            
            
              
              Oxford. postiln. & turnp. 2/—doorkeepers of colleges 5/.
            
            
              
              Tatsworth. High Wycombe. Uxbridge. horses, postilns. £4–14.
            
            
              
              High Wycombe. entt. 10/10.
            
            
              
              10.
              
              Pd. for steel clasps £1–12–6.
            
            
              
              11.
              
              Pd. Robinson balce. for tools 18/—needle for watch 42/.
            
            
              
              Ribbon 29/—chessmen & box 20/—steelyards 4/6.
            
            
              
              Pd. Shuttleworth for pocket level 21/ pentagraph 31/6.
            
            
              
              Plates of iron bridge 13/—coach hire 2/.
            
            
              
              12.
              
              Pd. Lackington for books £10–8–6—ribbon 3/6.
            
            
              
              Drew bill on Mr. Grand for 2606₶–18 in favor of Lewis Teissier, and recd. for it £105.
            
            
              
              Pd. Jones for a compound microscope £4–4.
            
            
            
              
              Pd. Lackington for books £5–18.
            
            
              
              13.
              
              Gave in charity 5/—pd. for books 20/—recd. of Colo. Smith 21/.
            
            
              
              Pd. Petit 10/6—pd. seeing tower 8/6.
            
            
              
              14.
              
              Pd. Barks & Pearce for sadlery £10–10–9.
            
            
              
              Gave servts. at Kew 5/—lemonade 6d. charity 6d.
            
            
              
              Pd. postilion & turnpikes 16/6.
            
            
              
              15.
              
              Pd. Dollond for mathemat. instruments £7–2–6.
            
            
              
              Pd. Petit 42/—Jones for botanical microscope 10/ cloth do. 3/.
            
            
              
              Pd. for toothbrushes 3/10—coach hire 2/.
            
            
              
              16.
              
                On settlement with Colo. Smith I find our joint expences from Paris to Calais were  £29–14–9   do. from Calais to London 19–19–6  49–14–3   my half therefore is 24–17–1½  
            
            
              
              Pd. Birks & Pearce sadlery 21/9.
            
            
              
              Pd. Colo. Smith 52/6.
            
            
              
              17.
              
              Pd. do. balance £3–6–9—pd. for watch chain 21/.
            
            
              
              Pd. at Ranelagh 3/6.
            
            
              
              18.
              
              Pd. servts. at Buckingham house 24/.
            
            
              
              Pd. for seeing Sr. Ashton Lever’s museum 5/.
            
            
            
              
              Pd. at Astley’s 6/6.
            
            
              
              19.
              
              Pd. at Covent garden 7/6.
            
            
              
              20.
              
              Pd. Barclay shoemaker’s bill £4–4.—pd. coachman 5/.
            
            
              
              Gave servts. at Osterly & Sion house 7/—dinner 10/6.
            
            
              
              Pd. at Drury lane 6/.
            
            
              
              21.
              
              Pd. for key rings 1/2—books 4/—at Sadler’s wells 3/6.
            
            
              
              22.
              
              Pd. Jones for air-pump & apparatus £12–12.
            
            
              
              Pd. do. for other things 21/6.
            
            
              
              Pd. Woodmason for damping box, paper &c. 10/.
            
            
              
              Pd. for books 1/—at Drury lane 5/2.
            
            
              
              23.
              
              Pd. Petit 21/.
            
            
              
              24.
              
              Pd. for washing £1–14–2—packages 21/2.
            
            
              
              Blue lamp chimneys 3/—printed muslin 52/6.
            
            
              
              25.
              
              Pd. for newspapers 21/.
            
            
              
              Recd. from Lewis Teissier £157–10 and gave him bill of excha. on Mr. Grand for 3910₶–7.
            
            
              
              Pd. Jones for little electrical machine 9/ other things 12/.
            
            
            
              
              Pd. for cord 15/. repd. Petit expenditures 22/8.
            
            
              
              Pd. for ivory book cover 46/. pd. lodgings £10–5.
            
            
              
              Pd. Brown for my picture £10.
            
            
              
              Pd. Stockdale for books £40–10–6.
            
            
              
              Pd. Walch for Cary Morey & Walch interest of my debt £40.
            
            
              
              Pd. Petit for travelling exp. 42/.
            
            
              
              26.
              
              Pd. Cannon the taylor for clothes £9–9–6.
            
            
              
              Pd. Mrs. Conner, Golden square No. 14. for lodgings &c. £11–18.
            
            
              
              Pd. a bill for tea 18/6—packing & portage 13/.
            
            
              Apr.
              
              
              Pd. balce. hire of chariot horses £13–19.
            
            
              
              Pd. do. bill for posthorses £3–12–9.
            
            
              
              Pd. coachman balce. his wages 31/6—gave servt. 5/.
            
            
              
              Left with Colo. Smith for James Lee, Hammersmith, for plants £4–15.
            
            
              
              Left with do. for Mrs. Necks £8–8. Note she claimed this as a debt from Mr. Wayles’s estate. If justly, charge it to the estate: if not due, consider it as a charity.
            
            
              
              Gave in vales to different servts. £4–4.
            
            
              
              Pd. balce. of hire of a chariot £7–17–6.
            
            
              
              Pd. portage of baggage 10/6 horseler 1/.
            
            
              
              Set out from London for Paris.
            
            
            
              
              Pd. seeing observatory & hospital at Greenwich 4/.
            
            
              
              Dartford. pd. Postillion backwards 27/6.pd. do. forwards 15/ expences 1/.
            
            
              
              Rochester. pd. Postillion backwds. 7/7½ do. forwds. 15/7½ exp. 6d.
            
            
              
              Sittingborne. pd. Postillion backwds. 2/ do. forwds. 23/3.
            
            
              
              Canterbury. pd. Postilln. backwds. 2/—do. forwds. 22/.
            
            
              
              Dover. pd. Postillion backwds. 2/.
            
            
              
              Cash on hand £3 sterl. and 32. Louis.
            
            
              
              27.
              
                Dover. pd. seeing castle 2/6. s d    John’s account for  turnpikes 8–10   breakfast &c. 12– 6   trifles 4– 1   board & wages   7– 7  8–12– 5  
            
            
              
              Pd. him 5/ and gave him order on Colo. Smith for £8–8.
            
            
              
              28.
              
                Pd. Payne  portage of baggage£ 6– 4–3   custom house officrs.  10–6   entertt.1–11–3   8– 6 
            
            
              
              Gave servts. 5/.
            
            
              
              
            
            
              
                          France. Livres, sols, deniers.
            
            
              
              Calais pd. passage 32f8 officers of Douane 15f4.pd. portage 15f4.gave the successor of Sterne’s monk at Calais 1f4.pd. Dessein entertt. 14f10 servts. 3f6.pd. storage & repairs of Carriage 27f.gave Petit for expences on the road 48f.
            
            
            
              Apr.
              29.
              
              St. Omer’s. gave Petit for exp. on the road 120f.
            
            
              
              30.
              
              Royes. gave do. for do. 120f.gave servt. 1f4.
            
            
              
              Bourget. gave Petit for exp. on the road 48f.
            
            
              May
              1.
              
              Gave James Barclay a shipwreckt American sailor to carry him to L’Orient 48f to be charged to the United states.
            
            
              
              Mr. Grand has pd. the Comte de Langeac in my absence a quarter’s rent, viz. 1875₶. Apr. 15.
            
            
              
              Recd. of Mr. Grand on acct. of U. S. 4000₶.
            
            
              
              Gave Patsy 6f.
            
            
              
              2.
              
              Analysis of Marc’s accounts from Mar. 6. to April 23.
            
          
          
          
            
              
              March
              
              
              
              April
              
              
               
              
            
            
              
              6—13
              13—19
              20—26
              27—Ap. 2
              3—9
              10—16
              17—23
              
              Total
            
            
              
               ₶
               ₶
               ₶
               ₶
               ₶
               ₶
               ₶
              
               ₶
            
            
              Kitchen exp.
              127– 5
               84–15
               96– 2
              112– 9
              103–19
              57– 1
              72–12
              
                654– 3
            
            
              hhd. exp.
               46– 8
               43– 8
               41–16
               34–18
               33–19
              30–11
               5–11
              
                236–11
            
            
              Bread
              
              
              
               41–17–6
              
              
              
              
                41–17–6
            
            
              Water
              
              
              
              
              
              
              
              
              
            
            
              Kitchn. utensls.
               16– 8
               1–14
              
              
              
               – 8
              
              
                18–10
            
            
              hhd. furn.
              
              
              
               7– 4
              
              
              
              
                 7– 4
            
            
              hhd. repairs
              
               0–12
              
              
              
              
              
              
                 0–12
            
            
              Washing
              101–13
               3–12
              
              
              
              
              
              
                105– 5
            
            
              Dress
               9–10
               2–10
              
               7–14
              
              
              
              
                19–14
            
            
              Patsy
               30
              
              
              
              
              
              
              
                30– 0
            
            
              Postage
               9–16
               2– 4
               9– 3
               15–15
               3– 4
               7–15
               1– 8
              
                49– 5
            
            
              Stationary
              
              
              
              
              
              
              
              
              
            
            
              Servts. Diet
               34–15
              
              
              
              
              
              
              
                34–15
            
            
              Servts. clothg.
              
              
              
              
              
              
              
              
              
            
            
              Total
              390–15
              138–15
              147– 1
              219–17–6
              141– 2
              95–15
              79–11
              
               1212–16–6
            
          
          
          
            
              
              Total amount of above1212–16–6Servants wages  for March (exclus. of Petit)Do.for April312– 0–0312– 0–0For Gouyon, horse hire for April300– 0–0Hhd. expences from Apr. 24.—30.10– 0–0 ₶2146–16–6 By cash Mar. 5 750– 0 Balance now paid  1396–16–6     2146–16–6
            
            
              
              Pd. Petit wages for Mar. & Apr. 120f.
            
            
            
              
              On settlemt. of accounts with him from Mar. 6. to Apr. 31. for all the cash pd. to him, he is in my debt 3/7 = 4f4.
            
            
              May
              3.
              
              Pd. postage 6f.
            
            
              
              4.
              
              Pd. for gloves 6f.
            
            
              
              5.
              
              Pd. Goldsmith for books 4f16.
            
            
              
              6.
              
              Pd. hire of Piano forte 36f.
            
            
              
              7.
              
              Recd. of Mr. Short for linen &c. bot. for him in London 151f16.
            
            
              
              8.
              
              Pd. Goldsmith for 18th. livraisons of Encyclopedie. viz.
            
            
              
                ₶      for  myself 24.   J. Madison 24.   Dr. Franklin 24.   F. Hopkinson  24.   Jas. Monroe 23    Dr. Currie 23    142.  
            
            
              
              Pd. do. for other books 3f.
            
            
              
              9.
              
              Pd. package, portage &c. of Encyclopedie for Monroe & Currie 40f4.
            
            
              
              Pd. for hair pencils & black lead do. for F. Hopkinson 12f12.
            
            
              
              Note needle box for watch cost £2–9–6 sterl. to be charged to J. Madison when I send it to him.
            
            
              
              10.
              
              Pd. Goldsmith for book 4f.
            
            
              
               Pd. Marc. May 1.—7.   kitchen exp. (25) 356– 1–6   hhd. do. 123– 3   postage 12–16   dress 13– 4   Patsy 2–12   507–16–6  
            
            
              
              Pd. at Concert 6f.
            
            
              
              11.
              
              Pd. Derome for binding books 55f8.
            
            
              
              12.
              
              Lent Goldsmith 144f.
            
            
              
              15.
              
              Gave Patsy 3f.
            
            
              
              16.
              
              Pd. for garter buckles 2f.
            
            
              
              17.
              
              Pd. for thermometer 6f—gave James 12f.
            
            
            
              
              18.
              
              Pd. garçon tailleur 36f.
            
            
              
               Pd. Marc. May 8—14. Kitchen exp. (25) 265–15   hhd. do. 161– 1   hhd. furniture 20– 2   wine 40–  washing 83–11   portage from Calais, Douaine &c.   104–18   675– 7   coach hire 2f  
            
            
              May
              19.
              
              Pd. Mark for Clothes for James 84f19.
            
            
              
              Pd. do. bazin & buttons for pr. breeches for myself 19f10.
            
            
              
              Gave Patsy 2f14.
            
            
              
              20.
              
              Pd. for a set of buttons 168f.
            
            
              
              21.
              
              Pd. for mending sword 15f.
            
            
              
              22.
              
              Pd. Fouquet for the state of Virginia for model of the capitol in plaister 372f.
            
            
              
              23.
              
              Pd. horsehire to Versailles 21f.
            
            
              
              24.
              
               Pd. Marc. May 15—21.  ₶   kitchen exp. (13) 137–14   hhd. exp. 52– 8   Patsy 31–12   servants clothes 5–10   dress 13–12   postage 10– 2   250–18  
            
            
              
              26.
              
              Desired Mr. Grand to pay a bill of Mr. Carmichael’s out of the Virginia fund.
            
            
              
              27.
              
              Gave Patsy 3f.
            
            
              
              31.
              
              Gave in charity at different times 3f.
            
            
              June
              1.
              
              Recd. of Mr. Grand from Virginia fund 4000f as lent by that fund to the U. S. for my salary &c.
            
            
              
               Pd. Marc. May 22—28.   ₶kitchen expences (25)174–11hhd. exp.105– 6–6dress2– 8washing4– 2postage24– 7Patsy9trifles6–15326–9–6 Servants.  Marc 100  Petit 60  Cocher 60  Saget 50  la Cuisiniere  48  le Jardinier 45363–0–0   Gouyon 300   989–9–6  
            
            
              
              Pd. Doctr. McMahon for attendance 600₶.
            
            
              
              Pd. Meyer balance for watch, & key 507₶–9.
            
            
              
              Pd. Angenand, taylor’s bill in part 1000₶.
            
            
              
              2.
              
              Pd. Clerissaut for a book 72f.
            
            
              
              Pd. do. for plans for state of Virginia 288f.
            
            
              
              Pd. for sundry trifles 4f10.
            
            
              June
              3.
              
              Pd. for a knife 6f.
            
            
              
              4.
              
              Pd. breakfast at Neuilly 2f2—gave Patsy 4f.
            
            
            
              
              7.
              
              Gave Colo. Gouvion for Captain Castaign an order on Mr. Grand for the interest of year 1784. on his certificate, to be pd. out of Virginia fund.
            
            
              
               Pd. Marc. May 29—June 4.  kitchen exp. (12) 187–17   a month’s bread (May) 56– 6–6   hhd. exp. 146– 2   garden utensils 64– 3   postage 11–16   Patsy 3– 6   469–10–6  
            
            
              
              8.
              
              R. Simetiere.  pd. at Italian comedy 6f.
            
            
              
              9.
              
              Pd. hire of piano forte 12f—gave Patsy 2f2.
            
            
              
              Pd. for 4 battledores 10f ½ doz. shuttlecocks 1f10.
            
            
              
              11.
              
              Gave in Charity 96f.
            
            
              
              12.
              
              Pd. at Italian comedy 6f.
            
            
              
              13.
              
              Received from Mr. Grand on acct. of Virginia 3000₶ as lent by that fund to U. S. for my salary &c.
            
            
              
                Pd. Marc. June 5—11   ₶   kitchen exp. (16) 109–15   hhd. exp. 49–15   dress 18   postage 9– 2   169–10  
            
            
              
              Pd. do. for state of Virginia duties & portage on the Model of the Capitol 25f18.
            
            
              
              14.
              
              Given in charity at difft. times 3f.
            
            
            
              
              15.
              
              Pd. at Concert spirituel 6f.
            
            
              
              16.
              
              Gave Patsy 3f—lent Mazzei 300f.
            
            
              
              Pd. Chevr. Luzerne for 50. bottles Champagne 175f.
            
            
              
              18.
              
              Pd. ticket to see Tetu go off in his balon 6f.
            
            
              
              19.
              
              Pd. Chantrot for a Conte-pas 168f.
            
            
              
              20.
              
              Pd. 720₶ for a bay chariot horse 8. y. old & 5 pi.- 1½ po. high. star in forehd. gave drink money 6f—pd. for a waistcoat 12f.
            
            
              
              21.
              
              Pd. Richard 720₶ for a bay chariot horse 6. y. old. 5 pi.- 1½ po. high. gave drink money 24f.
            
            
              
              23.
              
              Pd. postage 294f1.
            
            
              
              Recd. back money for the Conte-pas 168f & retd. the Conte pas.
            
            
              June
              26.
              
              Dismissed Marc.
            
            
              
              27.
              
              Pd. Marc on account 300f. Espagnol comes into my service.
            
            
              
              28.
              
              Pd. seeing Hermitage 4f4. do. Audinot’s garden 2f8.
            
            
            
              July
              1.
              
              Recd. from Mr. Grand on acct. U. S. 4000f.
            
            
              
                Pd. Petit servants wages. viz.  Petit 60  Cocher 60  Saget 50  Cuisiniere 48  Jardinier 45  laveur des vaiss.   15  281.  
            
            
              
              Pd. do. for Gouyon horse hire 300f.
            
            
              
              Pd. Marc June 12—18 56f2 being balance after paimt. of June 27. ante. viz.
            
            
              
                ₶     kitchen expences (25)  122–16–6   houshold do. 100–15–6   hhd. repairs 50– 9   washing 1–10   dress 15   servts. do. 5–10   carriage 42–  postage 25–18   contingencies 6– 8   356– 2  
            
            
              
               Pd. do. June 19—26. viz. ₶  s   kitchen expences (17)  195– 4   hhd. do. 66– 6   hhd. furniture 2–12   dress 14–18   washing 42– 7   Patsy 2– 8   postage 5–14   329– 9  
            
            
              
              Pd. do. his wages 100f.
            
            
            
              
                 ₶Pd. Petit for the Marchand Potier d’etainthe Marbrier, a marble mortarWashing 24 30 47–19Do.for the Stuccateur packing Model of Capitol for Sta. Virga.  84  185–19  for Arthur for Paper hangings for hotel  70– 7–3   256– 6–3  
            
            
              July
              3.
              
              Pd. for a Magnetic needle & gold box 44f10.
            
            
              
              5.
              
              Pd. Petit expences June 27.—July 2. viz.
            
            
              
                ₶  s     Kitchen exp. (18) 158– 1     hhd. do. 60–18     for Patsy 19–10     washing 6– 6     dress  8     postage 23–18     stable utensils &c.  37– 1   306– 2 Pd. do. for forage164 Repairs of chariot9– 7Bread for month June44–10–6 
            
            
              
              Chamouillet for bookshelves, Venetian blinds, &c. to the hotel 217₶.
            
            
              
              6.
              
              Pd. for books 1f4—gave Patsy 6f.
            
            
              
              7.
              
              Given in small charities 3f.
            
            
              
              10.
              
              Pd. Perrier for a year’s supply of a muid of water a day from the 1st. inst. 50f.
            
            
              
              Pd. do. for fixing pipes &c. 50f.
            
            
              
              Pd. hire of Piano forte 12f.
            
            
              
              Gave M. de Langeac order on M. Grand for 1875f for a quarter’s rent.
            
            
            
              
                Pd. Petit July 3.—9. viz.  ₶  s d kitchen expences (16)  247– 4–6   hhd. do. 86–12–0   wine 29–  dress 6– 8   hhd. furniture 36–11–6   postage 16– 5   garden 1– 4   carriage 10–  stable 6–16   440– 1  
            
            
              
              Pd. coach hire 3f.
            
            
              
              14.
              
              Gave Patsy 3f.
            
            
              
              15.
              
              Paid portage of 288. bottles of wine from Bourdeaux, to wit 144. rouge & 144. blanc 158f16 (abt. 11s pr. bottle).
            
            
              July
              17.
              
              Pd. for an ivory book 12f for an Umbrella cane 24f.
            
            
              
              Accepted Fr. Lewis’s bill of exchange for 1075½₶ paiable to Bouffé. Note this is for a pipe of Madeira, one half for the M. de la Fayette.
            
            
              
              19.
              
               Pd. Petit July 10.—16. ₶   Kitchen exp. (17)  141– 2–6   Office exp. 132–15   Servants clothes 12–  hhd. furniture 6– 9   books 9– 6   postage 18–18   320–10–6  
            
            
              
                 ₶    Pd. do. for  Jean a serrurier for houshold repairs 29– 4   Gabriel. water pipes & laying them 75– 9–10   Dupui. servants beds 234– 8– 4   Mouche. set of chariot wheels & chart. reprs.  279–12–   618–14– 2  
            
            
            
              
              Pd. for pencils 3f.
            
            
              
              21.
              
              Pd. Upton for table on acct. 72f.
            
            
              
              22.
              
              Pd. for a stewpan 7f10—gave Patsy 3f.
            
            
              
              23.
              
              Gave in charity 6f.
            
            
              
              24.
              
              Pd. for a lorgnette 24f.
            
            
              
              28.
              
              Gave Patsy 3f.
            
            
              Aug.
              1.
              
              Recd. of Mr. Grand on acct. of U. S. 7000f.
            
            
              
              Pd. postage 120f7.
            
            
              
              2.
              
              Pd. for forage 87f—pd. Angenen in part of taylor’s bill 1000f.
            
            
              
              Pd. Fras. Lewis’s bill of exchange on me for a pipe of Madeira 1075f10. Note one half is for the M. de la fayette.
            
            
              
                Pd. Petit July 16—23. to wit   ₶     Kitchen exp. (19)    142–18    Office do. 82– 8–6    hhd. utensils 6–18    Stable exp. 39–16    Dress 7–13    Patsy 3–12    postage 15– 3   298– 8–6   Pd. do.  July 24—31.   Kitchen exp. (21) 210–16   Office do. 121–17   Stable do. 20– 5   Wine 19– 8   hhd. utensils 12   washing 38–18–6   dress 2   servants diet 34–16   postage 10– 2   470– 2–6  
            
            
              
               Pd. servants wages. to wit.₶  Petit (60f for service & 12f for clothg.)  72  Espagnol. for 1. month—4 days 68  le Cocher 60  Saget 50  la Cuisiniere 48  le Jardinier 45  le garçon de cuisine 15  358.  
            
            
            
              
              Pd. do. for Godin for table linen 745₶–9s–8d.for Mr. Richards on Mr. Barclay’s draught for books 750f.
            
            
              
              Pd. balance for Umbrella 6f.
            
            
              
              Pd. Umbrella for J. Madison 30f.
            
            
              Aug.
              3.
              
              Pd. for a glass 4f.
            
            
              
              4.
              
              Gave Ledyard 132f—gave Patsy 3f—pd. clothes for do. 51f.
            
            
              
              Pd. at French theatre 6f.
            
            
              
              5.
              
              Pd. for 3 tickets to Suresne 9f.
            
            
              
              6.
              
              Pd. Goldsmith for books 32f12—pd. at Suresne 3f12.
            
            
              
              7.
              
              Gave Ledyard 96f.
            
            
              
              9.
              
              Pd. hire of piano forte 12f.
            
            
              
              Pd. Kendrick for a sorrel riding horse 5. y. old 1320f.
            
            
              
              Pd. do. for martingal 18f gave the groom 12f.
            
            
              
              10.
              
              Pd. ferrge. to & from Suresne 10s.—pd. for waistcoat 18f.
            
            
              
              11.
              
              Gave Patsy 12f.
            
            
              
              13.
              
              Pd. at Italian theater 6f.
            
            
              
              15.
              
              Gave charity at Versailles 24f.
            
            
              
              16.
              
              Recd. of Mr. Grand for the U. S. 1000f.
            
            
              
              Pd. for Leyden gazette 36f. Courier de l’Europe 48f.
            
            
            
              
              Pd. Petit on acct. 300f.
            
            
              
              19.
              
              Pd. Goldsmith for books 39f12.
            
            
              
              Recd. of Mr. Grand for charts from Engld. 24f.
            
            
              
              20.
              
              Pd. Petit exp. of 3. weeks as follows (taking credit for 300₶ ante Aug. 16.
            
            
              
                Aug. 1.—5.Aug. 6.—12.Aug. 13—20   ₶  s  ₶  s d   Kitch. exp. (24)  141–19 (21)  199– 0–6 (16)  144– 4–6 =  (61)   hhd. exp.  72–16  70– 1  72– 9–6   house  11– 8   hhd. furnit.  9– 6   stable  3–16  10– 4   garden  8– 4   washing  17–11   dress  13–17   postage  33– 5  15–14  15–15   servts. clothg.  9–11   269–11 324–19 254– 1  
            
            
              Aug.
              20.
              
              Pd. Petit for a ragout spoon & 6. teaspoons 85f.
            
            
              
              Pd. do. portage & other expences of books from Engld. 25f17.
            
            
              
              Pd. do. for Col. Smith.
            
            
              
              Note I have not pd. the whole of the above by 59f8 to be paid him hereafter.
            
            
              
              23.
              
              Pd. Le Couteulx’s order for transportation of Madeira wine 72f11 one half for M. de la fayette.
            
            
              
              24.
              
              Pd. for a syringue 6f12—gave in charity 6f.
            
            
              
              27.
              
              Gave Patsy 6f.
            
            
              Sep.
              1.
              
              Recd. from Mr. Grand for the U. S. 5000f.
            
            
              
              Pd. at Panthemont for Patsy 900f.
            
            
              
                Pd. servants viz.  Petit 72  Espagnol 60  le Cocher 60  Saget 50  la Cuisiniere 48  le Jardinier 45  garçon de cuisine   15  350.  
            
            
            
              
              Pd. Petit balance above Aug. 20. 59f8.
            
            
              
              Pd. do. for Barbier & Tetard balce. for damask 605₶–5.
            
            
              
              Pd. Gouyon in full for horse hire 300f.
            
            
              
              Note returned his horses yesterday.
            
            
              
              2.
              
              Pd. French & nephew a bill drawn on me by Jno. Bannister junr. for 240f which charge to Bannister. See post Dec. 22.
            
            
              
              Pd. Goldsmith for books 6f10.
            
            
              
               Pd. do. for 19th. livraison of Encyclopedie. viz. ₶          for myself 24  J. Madison 24  Dr. Franklin 24  F. Hopkinson   24  Jas. Monroe 23  Dr. Currie 23  142 
            
            
              
              3.
              
              Pd. seeing gallery St. Cloud 6f.
            
            
              
              4.
              
               Pd. Petit viz.Aug. 21—25.  Aug. 26—31.  ₶  ₶  s d     Kitchen exp. 234 (29) 213– 2–6 (20) = 49       Office 120– 9–6  73–14     petites depences  54–18  32–15     postage  41– 1  4     washing  36–14     waggon & harness hire  86     Serrurier’s acct.  40– 9     Marechal’s acct.  17–19   450– 8–6 504–13–6  
            
            
            
              Sep.
              4.
              
              Pd. for buttons 22f10. gloves 4f6.
            
            
              
              5.
              
              Pd. seeing the king’s library 3f Madrid 6f.
            
            
              
              7.
              
              Pd. seeing machine of Marly 6f the Chateau 6f.
            
            
              
              Pd. Petit towards dinner at Marly 12f pd. at Louvechienne 6f.
            
            
              
              8.
              
              Paid at Concert Spirituel 6f.
            
            
              
              9.
              
              Paid seeing Gardes meubles 12f—for books 2f10.
            
            
              
              Pd. Mlle. Guyard for picture 240f.
            
            
              
              Gave Patsy 6f pd. at Italians 6f.
            
            
              
              10.
              
              Pd. Valade for a picture 96f.
            
            
              
              13.
              
              Pd. hire of Piano forte 12f.
            
            
              
              14.
              
              Pd. Charpentier for a press for M. de lafayette 96f—for clamps 12f.
            
            
            
              
              Pd. seeing machine 3f.
            
            
              
              16.
              
              Pd. seeing Desert 6f.
            
            
              
              18.
              
              Pd. two Surgeons 12f.
            
            
              
              19.
              
              Pd. Petit on acct. 600f.
            
            
              
              21.
              
              Pd. clothes for Patsy 64f10—lent Mazzei 36f.
            
            
              
              22.
              
              Pd. postage 106f17—Petit on acct. 93f3.
            
            
            
              Oct.
              1.
              
              Pd. Corneillon engraving 27f do. for picture 48f.
            
            
              
              2.
              
              State of expences of September.
            
            
              
                Sep. 1—9 10—16 17—23 24—30   Kitchen exp. 266– 6–6 206–11 172–10 116– 4–6 (28)(26)(22)(13)   Office 107–16  88– 2–6  56–10 107– 8   Pet. depences 206–15  57– 4 128–19   Postage  49– 3  19– 0  28–17   630– 0–6 294–13–6 305– 4 381– 8–6 1611–6–6  
            
            
              
              Recd. of Mr. Grand 5000f.
            
            
              
                 ₶Pd. Petit balance of above account 918– 3–6portage &c. of Madeira 29– 7Serrurier 11– 6Menuisier 35–10Forage for Augustfor September 232– 7 228for Colo. W. S. Smith 164Royez for books 87Bohain Tapissier 685–18 Servants.  Petit 72      Espagnol 60   le Cocher 60   Saget 50   Cuisiniere   48   Jardinier 45   Garçon 15  350   2741–11–6  
            
            
              Oct.
              2.
              
              Paid Petit for Mercure de France 30₶.
            
            
              
              Gave Jame 12f.
            
            
              
              3.
              
              Recd. back from Bohain 36f.
            
            
              
              4.
              
              Recd. from P. Mazzei cash lent him in full 636f.
            
            
              
              Pd. for a Cabriolet de voiage 250f.
            
            
              
              5.
              
              Pd. expences at St. Denis 55f.
            
            
              
              Pd. Cabaret Stationary 43f—do. bookbinding 409f6.
            
            
              
              Gave Patsy 3f.
            
            
            
              
              8.
              
              Acceptd. Le Fevre Roussac & co.’s bill for 344₶–3 paiable Nov. 12. for wine.
            
            
              
              Pd. Goldsmith copying apparatus for M. de la Fayette 49f10.
            
            
              
              Pd. do. for myself 13f14.
            
            
              
              9.
              
              Pd. Mr. Short’s exp. to Versailles for passport for arms for Virginia 22f.
            
            
              
              10.
              
              Gave Patsy 3f.
            
            
              
              12.
              
              Gave Ct. de Langeac ord. on Mr. Grand for quarter’s rent 1875f.
            
            
              
              Pd. Charpentier for copying press 96f.
            
            
              
              13.
              
              Pd. hire of Piano forte 12f.
            
            
              
              Pd. for chemical box for Madison 59f vide post 16.
            
            
              
              14.
              
              Pd. for a box 10f.
            
            
              
              Pd. Petit transportn. &c. Dr. Ramsay’s books from London 27₶–19.do. books for me from do. 69–7.
            
            
              
               Pd. do. exp. Oct. 1.—7. viz. Wood 58– 4   Kitchen (26)  251–14   Office 57–19–6   Miscellanies 42–12   postage 16–14   427– 3  
            
            
            
              
              16.
              
              Pd. Le Vieillard additional for Madison’s chemical box 10f.
            
            
              
              19.
              
              Gave Patsy 3f
            
            
              
              20.
              
               Pd. Goldsmith for 20th. livraison of the Encyclopedie. ₶         for myself 24  Madison 24  Monroe 23  Currie 23  Dr. Franklin   24  Hopkinson 24  142 
            
            
              
              Pd. do. for books for Colo. Smith 12f14 for myself for books 24f9.
            
            
              
              Pd. do. for services 12f.
            
            
              
              20.
              
              Pd. Bondfeild’s bill in favr. of Billon for wine 498₶.
            
            
              
              24.
              
              Lent Goldsmith 48f.
            
            
              Nov.
              1.
              
              Pd. at Concert spirituel 6f.
            
            
              
              2.
              
              Recd. from M. Grand for U. S. 5000₶.
            
            
              
              Pd. Chaplain for Cabriolet 1000₶. reprs. of chariot &c. 179f15.
            
            
              
              Pd. for forage 212f.
            
            
              
                Pd. servants, viz.  Petit 72   Espagnol 60   Saget 50   Cocher 60   Cuisiniere 48   Jardinier 45   garçon de cuisine   15   350  
            
            
            
              
              4.
              
              Pd. Petit exp. from Oct. 8.—31. viz.
            
            
              
                Oct. 8—14 15—21 22—31.    Cuisine  132–13  256– 5–6   218–11   (14)(34)(25)   Office  44– 8–6   69–18  93– 4   Miscellanies   20–15  68–18  181– 6   Postage  32– 5  33– 1–6  74– 4    230– 1–6  428– 3  567– 5  = 1225–9–6  
            
            
              
                Pd. do.  portage of harness from England  88f 2   2. voies de bois, cartage &c. 58–14   1½ doz. pr. of socks 25–16   portage wine 14–11   Marechal’s acct. 20– 5   207– 8  
            
            
              
              Pd. Toffart a pr. of handirons 74f.
            
            
              
              Pd. Charpentier for a press 96f.
            
            
              
              Pd. do. for do. for Madison 96f.
            
            
              
              6.
              
              Pd. hire of Piano forte 12f.
            
            
              
              7.
              
                Pd. Goldsmith  for apparatus of copying press for Crevecoeur 24f.   Do. do.   do. & paper for Madison 36f.   Do. do. paper for myself 12f.   Do. do. balance for books 6f.  
            
            
              
              Gave in charity to Danl. Lemasney an Irish American 24f.
            
            
              
              9.
              
              Pd. Petit exp. Nov. 1—5₶  Cuisine (23)197–13Office49– 1Pet. depences 51–17postage18–10317– 1
            
            
            
              
                    Servants clothes 110₶–102 voies de bois 62₶–8portage of books from Rouen 13f16
            
            
              
              Gave Patsy 6f.
            
            
              
              10.
              
              Pd. for gloves 6f—for muff 60f.
            
            
              
              13.
              
              Pd. Goldsmith for books 16f10.
            
            
              Nov.
              15.
              
               Pd. Petit exp. from Nov. 6—11. viz. ₶   Cuisine (23) 117– 7   Office 38–17–6   pet. depences   42–19   postage 17–12   portage 6– 7   223– 2–6  
            
            
              
                 ₶     Pd. do. for  2. voies de bois de hetre, sciage &c.   63– 0   1. voie de bois pour la poele 27– 6   1. voie bois flotté pour la cuisine 24–18   115– 4  
            
            
              
              Pd. do. for Patsy 5f12.
            
            
              
              18.
              
              Inclosed to Frediani of Lucca for Anthony Giannini 24f.
            
            
              
              19.
              
              A voie of hetre has lasted my two fireplaces 9½ days thro’ an excessive cold spell. This is about 32 sous a day for each fire.
            
            
              
              22.
              
               Pd. Pet. from 12—18. viz. ₶     Cuisine (23) 222–10   Office 71–16   pet. depences   52– 2   postage 23–14   portage 33– 8   Patsy 16–14   420– 4  
            
            
              
              Gave in charity to American sailor 12f.
            
            
              
              23.
              
              Pd. Le Fevre, Roussac & co.’s bill in favr. Lavisse for wine 344₶.
            
            
              
              Gave Patsy 3f.
            
            
            
              
              24.
              
              Pd. Goldsmith for books 3f—28. Pd. for a book 8f.
            
            
              
              30.
              
              Pd. Petit 72f.
            
            
              Dec.
              1.
              
              Recd. of Mr. Grand for the U. S. 5000f.
            
            
              
                Pd. Petit for Servts. viz.  Petit 72f   Espagnol 60  Saget 50  Cocher 60  Cuisiniere   48  Jardinier 45  Garçon 15  350 
            
            
              
                Pd. do.  Coachman’s bill  16– 2   Washing 14–15   forage 206–12–6   Menuisier 115– 2   Serrurier 51–14   404–15–6  
            
            
              
              Pd. do. for Panthemont for Patsy 1200.
            
            
              
              Pd. do. duty on harness 111₶–0–6d.
            
            
              
                Pd. do. expences from the 18th. to the 24th. viz. ₶ s     la Cuisine (30) 245–15  l’Office 48–16  petites depences 36–12  Patsy 10–  1. voie de bois de hetre   31–10  portage 39– 9  postage 24– 9  436–11 
            
            
              
              Note in the paiments here entered I took credit for the 72f of Nov. 30. so that instead of 111₶–0–6 entered here as now paid, I paid the balce. only 39₶–0–6.
            
            
              Dec.
              7.
              
              Pd. for books 15f—gave James 12f.
            
            
              
              8.
              
              Pd. Corneillon for pictures 96f for engraving utensils 88f.
            
            
              
              Pd. do. for services 44f.
            
            
              
              1.
              
              Gave Patsy 3f.
            
            
              
              2.
              
              Pd. Upton on acct. for Cabinet work 72f.
            
            
            
              
              Pd. Espagnol 8f2—pd. at Italian theatre 6f.
            
            
              
              3.
              
              Pd. Charpentier for a press 96f.
            
            
              
              Pd. do. for alteration of level 12f.
            
            
              
              4.
              
              Pd. at French theatre 6f.
            
            
              
              (Here shd. come in the entries of Dec. 7. 8. above.)
            
            
              
              9.
              
              Pd. for Piano forte 12f.
            
            
              
                Pd. Petit  exp. Nov. 25—Dec. 2.₶   Cuisine (21) 164– 8   Office 83– 3   Petites depences 114– 1   1. voie of wood for stove  27– 4   1. do. hetre for study 32– 6   Patsy 31– 8   Soup ladle 121–  postage 15– 1   588–11  
            
            
              
              Pd. for seeing Phoca 1f4—waistcoat 15f.
            
            
              
              11.
              
              Pd. for waistcoat 15f.
            
            
              
              Pd. Charpentier 1f16.
            
            
              Dec.
              14.
              
               Pd. Petit exp. Dec. 3.—9. ₶ s    Cuisine (12) 167–18   Office 36–10   Pet. dep. 58–19   10. voies de b. de hetre  299–10   Cocher de remise 24–  portage 8– 8   postage 46– 1   641– 6  
            
            
              
              Note on an examination of Marc’s kitchen expences, and Petit’s from Jan. 23. to Dec. 9. excluding the time I was in England they stand as follows
            
          
          
          
            
            
              
              
              
                ₶  s d
              
              ₶ s
              
              
              
              
              
            
            
              Kitchen 
              Marc. 274.
              dinners amt. to 
              2701–12–6 
              which is 
              9–17
              }
              
              a 
              head
              
            
            
              
              
              
              
              
              
              
              
              ₶ 
              
            
            
              
              Petit 521
              
              4568–15
              
              8–15
              }
              
              15–6
               Marc
            
            
              Office
              Marc. 274
              
              1498– 3
              
              5– 9
              
              
              12–5
               Petit
            
            
              
              Petit 522
              
              1847–10–6
              
              3–10
              
              
              3–1
               diffce.
            
          
          
            
              Dec.
              14.
              
              Pd. Royez for books 70f14—gave Patsy 3f.
            
            
              
              15.
              
              Gave Alexr. McIntosh, shipwreckt sailor from N. Y. 24f.
            
            
              
              19.
              
              Recd. of M. St. John de Crevecoeur 120f—pd. Molini books 63f.
            
            
              
              20.
              
              Pd. for Stockdale for books 13f4.
            
            
              
              21.
              
              Pd. for books 7f16—gave Patsy 3f.
            
            
              
              Indorsed J. Bannister’s bill for 100£ sterl.
            
            
              
              22.
              
              Recd. of J. Bannister the 240f pd. for him ante Sep. 2.
            
            
              
              23.
              
              Pd. seeing figure of K. of Prussia 12f.
            
            
              
              24.
              
              Pd. Goldsmith for books 13f6.
            
            
              
                Pd. do. for  Jas. Madison. Ordonnance marine  4–4   a vol. of Encyclop. 1re. partie Oiseaux   7   11–4  
            
            
              
              Petit’s acct. of exp. Dec. 10—16 are as follows:
            
            
              
                  Cuisine (18) 163–12   Office 45– 7   Petites depences 56–  hhd. furniture 18–  Patsy 8– 8   1. voie of wood for stoves  27– 6   postage 20–17   339–10   pd. him 200   remains due 139–10  
            
            
              
              26.
              
              Limozin debits me 22f4 for transportn. of Model of the Capitol for Virginia.
            
            
              
              Given in charity at sundry times 9f.
            
            
            
              Dec.
              28.
              
               Petit’s accts. Dec. 17—23 are as follows Cuisine (33) 251–15   Office 92–18–6   Petites depences 73– 2   Patsy for etrennes   58– 2   postage 26– 3   502– 0–6  
            
            
              
              Pd. Upton on acct. 72f—gave Patsy 6f.
            
            
              
              29.
              
              Repd. Colo. Franks lodge at the Variety 12f.
            
            
              
              Pd. him for Moorish coins 60f.
            
            
              
              30.
              
              Recd. of Mr. Grand for U. S. 6000f.
            
            
              
              Pd. Bazin for plateaux de Dessert 422₶–16.
            
            
              
              Pd. Apothecary’s account 314₶–14.
            
            
              
              Pd. Gouyon a month’s hire of horses 300₶.
            
            
              
              Pd. do. repairs of carriage 56₶–10.
            
            
              
              31.
              
              Pd. as follows 450₶. viz.
            
            
              
                  wagesetrennes₶  Petit 72₶  +  24₶ =  96  Espagnol   60 + 12 = 72  Saget 50 + 12 = 62  Cocher 60 + 12 = 72  Cuisinier 52 + 12 = 64  Jardinier 45 + 12 = 57  Garçon 15 + 12 = 27  450  Pd. Petit  balce.  ante Dec. 24.   do. ante Dec. 28.    139–10502– 0–61091–10–6 
            
            
              
              Pd. do. for Genen Taylor’s acct. to July last 860₶–3.
            
            
              
              Pd. do. acct. for forage 179₶.
            
            
              
              Pd. do. for M. Louis, Surgeon 200f (20 visits).
            
            
            
              
              Pd. do. for the Chevalr. de la Vallette 540 507₶. & took from him La Fleury’s note which constitutes me creditor of the U. S. for that sum to be taken out of the interest due to La Fleury as a foreign officer & paiable at Mr. Grand’s bureau.
            
            
              
              Lent J. Bannister junr. 400₶.
            
          
        